           Case 1:20-cv-00613-JLT Document 22 Filed 09/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GAIL LYNN ROCHA,                 )                 Case No.: 1:20-cv-0613 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                 FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                 (Doc. 21)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On September 21, 2021, Plaintiff filed a stipulation of the parties for Plaintiff to have an
18   extension of thirty days to file a reply brief. (Doc. 21.) The Scheduling Order allows for one extension
19   of thirty days by stipulation of the parties. (Doc. 6 at 3.) Beyond the single extension by stipulation,
20   “requests to modify [the scheduling] order must be made by written motion and will be granted only for
21   good cause.” (Id.)
22          Previously, the Court granted Plaintiff a thirty-day extension of time to file an opening. (Docs.
23   16, 17.) Therefore, the Court construes the stipulation now pending to be a motion to amend the
24   scheduling order. (See Doc. 6 at 3.) Dolly Trompeter, counsel for Plaintiff, asserts the extension of
25   time is necessary “due to Counsel’s observance of the holiday Rosh Hashanah.” (Doc. 21 at 2.) In
26   addition, Ms. Trompeter reports she needs “additional time to brief the issues thoroughly for the
27   Court’s consideration.” (Id.) the Commissioner does not oppose the requested extension. (Id. at 2.)
28   ///

                                                         1
         Case 1:20-cv-00613-JLT Document 22 Filed 09/09/21 Page 2 of 2



1         Based upon the information provided, the Court ORDERS:

2         1.    The request for an extension of time (Doc. 21) is GRANTED; and

3         2.    Plaintiff SHALL file any reply brief no later than October 7, 2021.

4
5    IT IS SO ORDERED.

6      Dated:   September 8, 2021                            _ /s/ Jennifer L. Thurston
7                                            CHIEF UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
